Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
On 1/22/2021, the Patent Trial and Appeal Board affirmed the rejection(s) against claim(s) 1, 3, 5-9, 11-17, 19 and 27 (file 3/2/2018), but reversed the rejection(s) of dependent claim 21, independent claim 22, and its corresponding dependent claims 23, 25 and 26.  In accordance with MPEP § 1214.06, the examiner waited the required time period for applicant’s response.  Since no response was filed, the Examiner converted dependent claim 21 into independent form by examiner’s amendment, cancelled claims 1, 3, 5-9,11-17, 19 and 27, and issued a notice of allowance mailed 4/19/2021.  In response to the NOA, Applicant filed an amendment under 37 CFR 1.312 amending the specification and adding the subject matter of canceled claims 14-16 and 19 (now new claims 28-31).
Specification
The amendment to the specification dated 5/5/2021 is approved.
Allowable Subject Matter
Claims 21-23, 25-26, and 28-31 are allowed and independent claim(s) 21 and 22, are allowed for the reasons set forth in the paper dated 4/19/2021 along with their dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859